In re Seales, Kevin; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, No. 8-91-1032.
Writ granted in part; otherwise denied; stay denied. The district court’s ruling of December 12,1996 granting funds for a mental health evaluation and for an investigator is reinstated, if and to the extent that the district court’s order of April 8, 1998 reversed it. Further, the order is amended to direct the Louisiana Indigent Defense Assistance Board to pay the amounts ordered according to its procedures. In all other respects the application is denied.
LEMMON, J., not on panel.